PER CURIAM.
We affirm appellant’s convictions under Counts I and II but reverse as to Count III because we believe the evidence was insufficient to sustain that conviction. Cf Adams v. State, 443 So.2d 1003 (Fla. 2d DCA 1983). Specifically, we find a lack of evidence of specific intent to deprive the bank of its funds at the time the bank loan was made. While it seems apparent that the appellant and his codefendant made some misrepresentations to the bank concerning the condition of the collateral, and in doing so may have committed some offense, we do not believe this converted the transaction from a loan to a larceny.
Accordingly, we affirm in part and reverse in part and remand with directions that appellant’s conviction and sentence in Count III be vacated.
ANSTEAD, LETTS and WALDEN, JJ., concur.